DETAILED ACTION
This communication is in response to the claims filed on 11/27/2019. 
Application No: 16/549,984
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Michael F. Piscitelli on May 10, 2021. 
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
(Currently Amended) A device configured to detect and track an occupant entering or exiting a space, the device comprising:
	a detection circuit configured to detect the occupant in a coverage area of the space and generate one or more signals indicating a location of the occupant in the coverage area; and
	a control circuit configured to: 
		receive the one or more signals from the detection circuit;
generate an occupant map that indicates the location of the occupant;
		determine the location of the occupant based on coordinates of the occupant in the occupant map;
		determine movements of the occupant through a plurality of zones of the coverage area based on the one or more signals, wherein the plurality of zones comprises a first zone, a second zone, and a third zone, the first zone comprising an area outside of the space and adjacent to an entry location of the space, the second zone comprising an area at the entry location, and the third zone comprising an area inside of the space and adjacent to the entry location; and
		determine that the occupant has entered  in response to a determination that the occupant has moved from the first zone to the third zone through the second zone; and
		determine that the occupant has exited the space in response to a determination that the occupant has moved from the third zone to the first zone through the second zone.

(Canceled) 

(Canceled) 

(Currently Amended) The device of claim 1

(Original) The device of claim 4, wherein the control circuit is configured to determine preliminary coordinates of the occupant in the occupant map based on the one or more signals received from the detection circuit, and to adjust the preliminary coordinates using the Kalman tracking filter.

(Original) The device of claim 1, wherein the detection circuit comprises a thermopile array having a plurality of heat-sensitive elements.

(Original) The device of claim 6, wherein the one or more signals generated by the detection circuit comprise a two-dimensional (2D) thermal image of the coverage area and wherein the location of the occupant in the coverage area is indicated in the thermal image.

(Original) The device of claim 1, wherein the detection circuit comprises a visible light sensing circuit having a camera.

(Original) The device of claim 8, wherein the one or more signals generated by the detection circuit comprise a two-dimensional (2D) image of the coverage area and wherein the location of the occupant in the coverage area is indicated in the image.

(Original) The device of claim 1, wherein the detection circuit comprises a radar sensing circuit.

(Original) The device of claim 10, wherein the one or more signals generated by the detection circuit comprise a two-dimensional (2D) occupant map of the coverage area and wherein the location of the occupant in the coverage area is indicated in the occupant map.

(Currently Amended) The device of claim 1, wherein the control circuit comprises a tracking filter, the control circuit configured to determine the coordinates of the occupant using the tracking filter

(Currently Amended) The device of claim 12, wherein the control circuit is configured to determine preliminary coordinates of the occupant in the occupant map based on the one or more signals received from the detection circuit, and to adjust the preliminary coordinates using the tracking filter
 
(Canceled) 

(Original) The device of claim 1, wherein the control circuit is further configured to determine that the occupant has entered an idle state based on a lack of movements of the occupant or in response to a loss of detection of the occupant.

(Original) The device of claim 15, wherein the control circuit is configured to determine that the occupant has entered the idle state based on a lack of movements of the occupant during a preconfigured time period.

(Original) The device of claim 16, wherein the control circuit is configured to assign an identifier to the occupant in response to detecting that the occupant has entered one of the plurality of zones from the idle state, the control circuit further configured to use the identifier to track the movements of the occupant through the plurality of zones.

(Original) The device of claim 17, wherein the control circuit is configured to disassociate the occupant with the identifier in response to detecting that the occupant has moved from one of the plurality of zones into the idle state.

(Original) The device of claim 1, wherein the control circuit is further configured to maintain an occupant count for the space, the control circuit configured to increase the occupant count in response to determining that the occupant has entered the space, and to decrease the occupant count in response to determining that the occupant has exited the space.

(Original) The device of claim 19, further comprising a communication circuit, wherein the control circuit is configured to transmit a message indicating the occupant count via the communication circuit.

 (Original) The device of claim 20, wherein the control circuit is further configured to reset the occupant count to zero after the message is transmitted.

(Original) The device of claim 20, wherein the message is transmitted to a controller external to the device.

(Original) The device of claim 19, further comprising a communication circuit configured to receive a signal from an occupancy sensor indicating an occupancy condition of the space.

(Original) The device of claim 23, wherein the control circuit is further configured to set the occupant count to zero when the signal received from the occupancy sensor indicates that the space is unoccupied.

(Original) The device of claim 19, wherein the control circuit is further configured to maintain historical data indicating respective occupant counts of the space during various time periods.

(Currently Amended) An occupant detection device, comprising:
	a detection circuit configured to detect an occupant in a coverage area of a space and generate an image of the coverage area indicating a location of the occupant in the coverage area; and
	a control circuit responsive to the detection circuit and configured to:
		determine the location of the occupant based on coordinates of the occupant in an occupant map; and
		 determine movements of the occupant through a plurality of zones in the coverage area based on the image and determine a count of a number of occupants in the space based on the movements of the occupant in the coverage area, wherein the plurality of zones comprises a first zone, a second zone, and a third zone, the first zone comprising an area outside of the space and adjacent to an entry location of the space, the second zone comprising an area at the entry location, and the third zone comprising an area inside of the space and adjacent to the entry location;
	wherein the control circuit is configured to increase the count of the number of occupants in the space when the movements of the occupant indicates that the occupant has moved from the first zone to the third zone through the second zone to enter[[ed]] the space, the control circuit further configured to decrease the count of the number of occupants in the space when the  moved from the third zone to the first zone through the second zone to exit[[ed]] the space.
 
 (Original) The occupant detection device of claim 26, wherein the detection circuit comprises a thermopile array and the image comprises a two-dimensional (2D) thermal image of the coverage area.

(Original) The occupant detection device of claim 27, wherein the thermopile array comprises a plurality of heat-sensitive elements.

(Original) The occupant detection device of claim 26, wherein the control circuit comprises a Kalman tracking filter, the control circuit configured to determine coordinates of the occupant in the image using the Kalman tracking filter.

(Currently Amended) The occupant detection device of claim 29, wherein the control circuit is configured to generate the occupant map based on the image generated by the detection circuit

(Cancelled) 

*** 

Reasons for allowance
Claims 1, 4-13 and 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
 A device configured to detect and track an occupant entering or exiting a space, the device comprising:
	a detection circuit configured to detect the occupant in a coverage area of the space and generate one or more signals indicating a location of the occupant in the coverage area; and
	a control circuit configured to: 
		receive the one or more signals from the detection circuit;
		generate an occupant map that indicates the location of the occupant;
		determine the location of the occupant based on coordinates of the occupant in the occupant map;
		determine movements of the occupant through a plurality of zones of the coverage area based on the one or more signals, wherein the plurality of zones comprises a first zone, a second zone, and a third zone, the first zone comprising an area outside of the space and adjacent to an entry location of the space, the second zone comprising an area at the entry location, and the third zone comprising an area inside of the space and adjacent to the entry location; and
		determine that the occupant has entered the space in response to a determination that the occupant has moved from the first zone to the third zone through the second zone; and
		determine that the occupant has exited the space in response to a determination that the occupant has moved from the third zone to the first zone through the second zone.


The representative claim 26 distinguish features are underlined and summarized below:
	An occupant detection device, comprising:
	a detection circuit configured to detect an occupant in a coverage area of a space and generate an image of the coverage area indicating a location of the occupant in the coverage area; and
	a control circuit responsive to the detection circuit and configured to:
determine the location of the occupant based on coordinates of the occupant in an occupant map; and
		 determine movements of the occupant through a plurality of zones in the coverage area based on the image and determine a count of a number of occupants in the space based on the movements of the occupant in the coverage area, wherein the plurality of zones comprises a first zone, a second zone, and a third zone, the first zone comprising an area outside of the space and adjacent to an entry location of the space, the second zone comprising an area at the entry location, and the third zone comprising an area inside of the space and adjacent to the entry location;
	wherein the control circuit is configured to increase the count of the number of occupants in the space when the movements of the occupant indicates that the occupant has moved from the first zone to the third zone through the second zone to enter the space, the control circuit further configured to decrease the count of the number of occupants in the space when the movements of the occupant indicates that the occupant has moved from the third zone to the first zone through the second zone to exit the space.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 26 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Townsend, George and YAMAZAKI teaches following:
 	Townsend (US 10152628 B2) teaches devices, methods, and systems for occupancy detection. One device includes instructions to receive an image of a portion of a facility captured by an imaging device, the image defined by a field of view, and set a first occupancy detection threshold for a first part of the field of view and a second occupancy detection threshold for a second part of the field of view.
 
George (US 20180285650 A1) teaches techniques for detecting changes in occupancy as well as the number of occupants within an area. Detection of one or more occupants entering or leaving the area may be accomplished using a sensor having a quantity of pixels. The pixels may be configured to receive thermal energy emitted from one or more objects present in the area, including from one or more occupants. In response to receiving the emitted thermal energy, the sensor may be configured to create thermal images of the area. These thermal images may include a plurality of thermal intensity values associated with one or more pixels of the sensor. Two or more thermal images can be compared to identify a change in thermal intensity values. A change in the occupancy of the area may be determined by based on the identified change in thermal intensity values.
 
YAMAZAKI (US 20170116487 A1) teaches an apparatus for generating an occupancy grid map constituted with a two-dimensional grid around a first moving body includes processing circuitry configured to acquire data of a distance from the first moving body to an obstacle lying in surroundings of the first moving body; acquire first information indicating and align the occupancy grid map to the range of interest and generate the occupancy grid map in such a manner that the obstacle exists in the grid of the occupancy grid map and the grid of the range of interest with respect to a position corresponding to the distance data. 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
		generate an occupant map that indicates the location of the occupant;
		determine the location of the occupant based on coordinates of the occupant in the occupant map;
		determine movements of the occupant through a plurality of zones of the coverage area based on the one or more signals, wherein the plurality of zones comprises a first zone, a second zone, and a third zone, the first zone comprising an area outside of the space and adjacent to an entry location of the space, the second zone comprising an area at the entry location, and the third zone comprising an area inside of the space and adjacent to the entry location; and
		determine that the occupant has entered the space in response to a determination that the occupant has moved from the first zone to the third zone through the second zone; and
		determine that the occupant has exited the space in response to a determination that the occupant has moved from the third zone to the first zone through the second zone.


Townsend teaches systems for occupancy detection; but failed to teach one or more limitations, including, 
		generate an occupant map that indicates the location of the occupant;
		determine the location of the occupant based on coordinates of the occupant in the occupant map;
		determine movements of the occupant through a plurality of zones of the coverage area based on the one or more signals, wherein the plurality of zones comprises a first zone, a second zone, and a third zone, the first zone comprising an area outside of the space and adjacent to an entry location of the space, the second zone comprising an area at the entry location, and the third zone comprising an area inside of the space and adjacent to the entry location; and
		determine that the occupant has entered the space in response to a determination that the occupant has moved from the first zone to the third zone through the second zone; and
		determine that the occupant has exited the space in response to a determination that the occupant has moved from the third zone to the first zone through the second zone.


George and YAMAZAKI alone or in combination failed to cure the deficiency of Townsend.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method to have an ability to estimate the number of people occupying the user environment at a given time. Knowing the number of the people in an environment may improve occupant-driven control measures, such as energy control, air quality control, room assignment and/or scheduling. Further, invention provides high accuracy and low costs solution of estimating number of people occupying an environment.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645